                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


T.M. HOUSING                              §
CONSTRUCTION, INC.,                       §
                                          §
             Plaintiff,                   §
                                          §     Civil Action No. 3:19-CV-00662-X
v.                                        §
                                          §
CITY OF QUINLAN, TEXAS,                   §
                                          §
             Defendant.                   §


                    MEMORANDUM OPINION AND ORDER

      This case involves whether the City of Quinlan (City) can be liable for the

failure to pave Seay Street. A landowner in the subdivision sued the City, bringing

claims for due process violations, a taking, and a declaratory judgment. The City

moved to dismiss the amended complaint [Doc. No. 9]. T.M. Housing Construction,

Inc. (T.M. Housing) never responded, but the Court addresses the merits rather than

deeming the motion unopposed.

      The Court GRANTS the motion to dismiss because: (1) the amended complaint

affirmatively demonstrates that the statute of limitations bars the due process claim;

(2) the complaint fails to allege a taking of T.M. Housing’s property; and (3) the

declaratory judgment claim is barred by sovereign immunity. As a result, the Court

GRANTS the City’s motion to dismiss, DISMISSES WITH PREJUDICE




                                          1
T.M. Housing’s due process and takings claims, and DISMISSES WITHOUT

PREJUDICE T.M. Housing’s declaratory judgment claim.1

                                            I. Background

        This case involves claims over the City not paving streets in the Quinlan Oaks

Addition of the City of Quinlan. The relevant City ordinance that the amended

complaint quotes states as follows:

                  Subdivision Improvements. The developer shall install all
                  survey monuments and markers, street paving, curbs and
                  gutters, alley grading, storm drainage, water and sanitary
                  sewer mains and laterals, fire hydrants, water valves,
                  traffic signs, street lights, street signs and sidewalks,
                  within and adjacent to the subdivision, or shall provide
                  cash deposit or other guarantee acceptable to the City for the
                  payment of the cost of such installations prior to the final
                  approval by the City Council.2

Notwithstanding the very ordinance it quotes, T.M. Housing alleges that the City

agreed to pave the streets at the City’s expense and T.M. Housing attaches a 1995

letter from the mayor saying, “[l]ast year, the Council voted to pave all the streets in

Quinlan including Quinlan Oaks Addition.”3 T.M. Housing further alleges it acquired

land in the subdivision in 2012 and attempted to (before and after that time) have the

City pave the streets at city expense. While the complaint admits one street was


        1 Under § 205(a)(5) of the E-Government Act of 2002 and the definition of “written opinion”
adopted by the Judicial Conference of the United States, this is a “written opinion[] issued by the court”
because it “sets forth a reasoned explanation for [the] court’s decision.” It has been written, however,
primarily for the parties, to decide issues presented in this case, and not for publication in an official
reporter, and should be understood accordingly.
        2   First Amended Original Complaint ¶ 13 (Complaint) [Doc. No. 7].
        3   Complaint, Exhibit D [Doc. No. 7-3].




                                                    2
paved (Vaughn Street), it claims the City refused in 2019 to pave Seay Street at city

expense.

       T.M. Housing sued the City of Quinlan in state court in Hunt County on

February 15, 2019. T.M. Housing included claims for a declaratory judgment, due

process violations, a Section 1983 claim, and an inverse condemnation claim. The

City then timely removed this case to this Court based on the federal questions in the

Section 1983 claim and the due process claim. T.M. Housing responded by amending

its complaint to drop its Section 1983 claim and basing its due process claim on the

Texas Constitution. It then moved to remand the case to state court, which the Court

denied because there was no dismissal of the federal claims with prejudice.

       The City moved to dismiss the amended complaint.                     T.M. Housing never

responded. While the Court has the authority to deem the motion unopposed, it will

instead address the merits.

                                  II. Motion to Dismiss Standard

       Under Federal Rule of Civil Procedure 12(b)(6), the Court evaluates the

pleadings by “accept[ing] ‘all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff.’”4 To survive a motion to dismiss, T.M. Housing must

allege enough facts “to state a claim to relief that is plausible on its face.”5 “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court


       4 In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K. Eby
Constr. Co. v. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
       5   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).




                                                    3
to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”6 “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.”7

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that

the pleader is entitled to relief.’”8

                                            III. Application

       In the amended complaint, T.M. Housing’s remaining claims are for due

process violations of the Texas Constitution, inverse condemnation, and declaratory

judgment. The City moved to dismiss all three claims. The Court takes each claim

in turn.

                            A. Due Process Under Texas Constitution

       T.M. Housing raised a variety of arguments under substantive and procedural

due process theories under the Texas Constitution. The City moved to dismiss for a

variety of reasons, including that the statute of limitations bars the due process claim.

The Court agrees with the City.

       Ordinarily, the Court would refrain from granting a motion to dismiss on

limitations grounds when the discovery rule is at play, which involves a factual

determination of when the plaintiff knew or reasonably should have known of his


       6   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         7 Id. See Twombly, 550 U.S. at 545 (“Factual allegations must be enough to raise a right to

relief above the speculative level[.]”).
       8   Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).


                                                     4
injury. But this case is exceptional and fits within the line of cases where plaintiffs

pled their way out of court. Here, T.M. Housing affirmatively pled that it knew in

2012, at the latest, of the alleged injury—an unpaved street it believed the City should

pave. That allegation is as follows:

                 In 2012 and before (sic) after acquiring the land abutting
                 and facing Vaughn Lane and Seay Street both streets in
                 the Quinlan Oaks Addition to the City of Quinlan, and
                 since, T M Housing Construction, Inc., has attempted
                 many times to peacefully work with the City of Quinlan
                 officials to complete the paving these two streets, as it had
                 previously agree (sic) to do.9

The residual statute of limitations in Texas is four years.10 At the latest, T.M.

Housing had until early 2017 to sue for a due process claim, but it filed this suit in

2019. Therefore, its claim is time-barred—even accepting T.M. Housing’s allegations

as true.11

                                   B. Inverse Condemnation

       T.M. Housing also filed a takings claim against the City. The City moved to

dismiss on the basis that the complaint never alleges that the City occupied or

unreasonably regulated T.M. Housing’s property. The Court agrees with the City.


       9   Complaint ¶ 9.
       10 TEX. CIV. PRAC. & REM. CODE § 16.051 (“Every action for which there is no express limitations
period, except an action for the recovery of real property, must be brought not later than four years
after the day the cause of action accrues.”).
         11 In addition, the City ordinance T.M. Housing quotes indicates that the developer—not the

City—must pay to pave the roads. This also renders T.M. Housing’s due process claim as legally
invalid.




                                                  5
       “Whether there has been a taking is a question of law for the court to decide.”12

Takings are either physical (an occupation of the property)13 or regulatory (a

government restriction on private property that unreasonably interferes with the use

and enjoyment of that property).14 The amended complaint contains no allegations

that the City occupied T.M. Housing’s property or regulated T.M. Housing’s property

to the extent of unreasonable interference.                 Accordingly, the City is entitled to

dismissal of T.M. Housing’s takings claim.

                                     C. Declaratory Judgment

       Finally, T.M. Housing brought a claim for declaratory relief. The City moved

to dismiss the claim as a rehash of T.M. Housing’s legally flawed due process and

takings claims. The Court agrees with the City’s conclusion, but for different reasons.

       As an initial matter, T.M. Housing’s declaratory judgment claim fails to state

whether it is under the Texas Declaratory Judgments Act or the federal Declaratory

Judgment Act. Because the Texas Declaratory Judgments Act does not apply in

federal court,15 the Court construes this claim as being under the federal Declaratory

Judgment Act. But the federal Declaratory Judgment Act does not waive sovereign


       12   Tex. Dep’t of Transp. v. City of Sunset Valley, 146 S.W.3d 637, 644 (Tex. 2004).
       13 See Tarrant Reg’l Water Dist. v. Gragg, 151 S.W.3d 546, 554 (Tex. 2004) (“A physical taking
may occur when the government physically appropriates or invades private property, or unreasonably
interferes with the landowner’s right to use and enjoy it.”).
       14 See Lowenberg v. City of Dallas, 168 S.W.3d 800, 802 (Tex. 2005) (“In a regulatory taking, it
is passage of the ordinance that injures a property’s value or usefulness.”).
       15 See Vera v. Bank of Am., N.A., 569 Fed. Appx. 349, 352 (5th Cir. 2014) (explaining that “the
TDJA is a procedural, and not a substantive, provision and therefore does not apply to actions in
federal court.”).




                                                     6
immunity (unlike Section 1983 or the Administrative Procedure Act).           Because

jurisdiction involves the Court’s power to hear a case, the Court can raise such issues

sua sponte and should address them before reaching merits arguments like the City

raised here.    Accordingly, the Court lacks subject matter jurisdiction over the

declaratory judgment claim. And such dismissals are without prejudice because the

Court lacks the power to reach the merits.

                                   IV. Conclusion

         For the foregoing reasons, the Court GRANTS the City’s motion to dismiss,

DISMISSES WITH PREJUDICE T.M. Housing’s due process and takings claims,

and DISMISSES WITHOUT PREJUDICE T.M. Housing’s declaratory judgment

claim.


         IT IS SO ORDERED this 24th day of February 2020.




                                               BRANTLEY STARR
                                               UNITED STATES DISTRICT JUDGE




                                          7
